                                             August 21, 2020

VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

        On August 17, 2020, I wrote to Judge Kaplan and Ms. Glavin regarding
communications between them (Ex. A). The letter is self-explanatory, but briefly, given
that Judge Kaplan is not recused from this case, I asked if there has been ex parte contact
between Ms. Glavin and Judge Kaplan.

        This week I have sent two emails to Ms. Glavin asking when I can expect a response
to my letter (Ex. B). While Ms. Glavin ordinarily responds to my communications
promptly, as I try to respond to hers, I have had no response either to my letter or my
emails.

       Ordinarily, I would wait longer before bringing this matter to the Court’s attention,
but given the short amount of time remaining until trial, I felt I could wait no longer.

       I have three requests:

       1. That the Court issue an order requiring Ms. Glavin to disclose any and all direct
          and indirect communications between her firm and Judge Kaplan or his
          chambers relating or referring to Mr. Donziger or his cases in the Southern
          District, including the date and content of any communication.
       2. That the Court issue an order requiring Ms. Glavin to produce all documents of
          any type, which reflect or refer to any communications, direct or indirect,
          between Ms. Glavin’s office and Judge Kaplan or his chambers.
       3. As the judicial officer reviewing and approving Ms. Glavin’s invoices and
          related documents, we ask that you disclose whether any of those documents
          indicate communications between Ms. Glavin’s office and Judge Kaplan or his
          chambers, and if they do, order them disclosed.



                       O F F I C E S   I N    B R E M E R T O N   A N D   S E A T T L E
Honorable Loretta A. Preska
August 21, 2020
Page 2

        As to this last point, if the communications between Judge Kaplan and Ms. Glavin
reveal trial strategy, a defendant has a right to know if a judge is assisting his prosecutor,
and that would take precedence over any interest in protecting the secrecy of trial strategy.
If those communications do not reveal trial strategy, there would be no basis in law to
withhold these from the defense.

       Thank you for your attention to this matter.



                                              Sincerely,

                                               FRIEDMAN | RUBIN




                                               Richard H. Friedman
